Citation Nr: 0406573	
Decision Date: 03/12/04    Archive Date: 03/19/04

DOCKET NO.  02-18 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether the appellant has legal entitlement to U.S. 
Department of Veterans Affairs (VA) non-service-connected 
disability pension benefits.


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel




INTRODUCTION

The appellant had recognized guerrilla service in a 
"Missing" status from August 1944 to October 1944.  He also 
had recognized guerrilla service from November 1944 to 
February 1945.  He had regular Philippine Army service 
(Commonwealth Army of the Philippines) from February 1945 to 
August 1945.  He also had service in the New Philippine 
Scouts from July 1946 to October 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, in which the RO denied the appellant's 
application for non-service-connected disability pension 
benefits.  The appellant perfected a timely appeal as to that 
matter.  

The Board has reviewed carefully the appellant's notice of 
disagreement, and it appears from the language therein that 
he has raised a claim for compensation benefits.  Moreover, 
in his Application for Compensation or Pension, on VA Form 
21-526, he listed several disabilities, including post-
traumatic stress disorder (PTSD), for which he is seeking 
benefits.  Since the matter of entitlement to compensation 
has not been adjudicated by the RO, it is not properly before 
the Board, and is referred to the RO for appropriate action.


REMAND

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-175 
(2000) (now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 
(West 2002)), which substantially modified the circumstances 
under which VA's duty to notify and assist claimants applies, 
and how that duty is to be discharged.  


Subsequent to the enactment of the VCAA, there has been a 
significant amount of analysis pertaining to the effective 
date, the scope, and the remedial aspects of the VCAA.  See, 
e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1344 (Fed. Cir. 2003) (but see Public Law No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003); Conway v. Principi, 
353 F.3d 1359 (Fed. Cir. 2004); Pelegrini v. Principi, 17 
Vet. App. 412 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 
2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 
(Dec. 22, 2003).

Notwithstanding the uncertainty as to the precise application 
of the VCAA, exemplified in the authorities cited above, in 
this instance the record reflects that the RO has not 
provided notice to the appellant in accordance with the 
notice requirements under VCAA.  38 U.S.C.A. § 5103(a), as 
amended by the VCAA, and 38 C.F.R. § 3.159(b), require the RO 
to inform a claimant as to which evidence VA will provide and 
which evidence the claimant is to provide, and, pursuant to 
the Court's holdings, require remand where the RO has failed 
to do so before transferring the case to the Board.  See 
Quartuccio, supra; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  See also Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002) (holding that the Board must identify any 
VCAA notice documents in the file which satisfy compliance 
with Quartuccio).  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations, as well as subsequent judicial 
caselaw.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Accordingly, the appellant's case is REMANDED to the RO for 
the following action:

1.  The RO should provide the appellant 
appropriate notice under the VCAA and 
other controlling authority.  Such notice 
should specifically apprise him of the 
provisions of the VCAA as well as 
evidence and information necessary to 
substantiate his claim, request or tell 
him to provide any evidence in his 
possession that pertains to his claim, 
and inform him whether he or VA bears the 
burden of producing or obtaining that 
evidence or information.

2.  After an appropriate time period, the RO 
should review the claims folder and ensure 
that all notification and development action 
required by the VCAA has been completed.

3.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefits sought on appeal remain denied, 
the appellant should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal since the 
March 2003 SSOC.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veteran 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board is appealable to the Court.  This remand is in 
the nature of a preliminary order and does not constitute a 
final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


